Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 1 of 46




                EXHIBIT 1
                           Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 2 of 46
                                                                                                                                                   SUM-100
                                          SUMMONS                                                                            FOR COURT USE ONLY
                                                                                                                         (SOLO PARA USO DE LA CORTE)
                                 (CITACION JUDICIAL)
NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):                                                                                                         9/21/2020
Youtube, Inc.

YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTÁ DEMANDANDO EL DEMANDANTE):
Jane Doe, individually and on behalf of all others similarly situated
NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.
   You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
be taken without further warning from the court.
   There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
(www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
¡AVISO! Lo han demandado. Si no responde dentro de 30 días, la corte puede decidir en su contra sin escuchar su versión. Lea la información a
continuación.
   Tiene 30 DÍAS DE CALENDARIO después de que le entreguen esta citación y papeles legales para presentar una respuesta por escrito en esta
corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefónica no lo protegen. Su respuesta por escrito tiene que estar
en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
Puede encontrar estos formularios de la corte y más información en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
biblioteca de leyes de su condado o en la corte que le quede más cerca. Si no puede pagar la cuota de presentación, pida al secretario de la corte que
le dé un formulario de exención de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le podrá
quitar su sueldo, dinero y bienes sin más advertencia.
   Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
remisión a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
(www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniéndose en contacto con la corte o el
colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
cualquier recuperación de $10,000 ó más de valor recibida mediante un acuerdo o una concesión de arbitraje en un caso de derecho civil. Tiene que
pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                                   CASE NUMBER: (Número del Caso):
(El nombre y dirección de la corte es):                                                                        20-CIV-04023
San Mateo County Superior Court
400 County Center, Redwood City, CA 94063
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is: (El nombre, la dirección y el número
de teléfono del abogado del demandante, o del demandante que no tiene abogado, es):
Steven N. Williams, Joseph Saveri Law Firm, Inc., 601 California St. Suite 1000, San Francisco, CA 94108 - (415) 500-6800
DATE:                                           Neal I. Taniguchi              Clerk, by          /s/ Anthony Berini              , Deputy
(Fecha)    9/21/2020                                                           (Secretario)                                       (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citatión use el formulario Proof of Service of Summons, (POS-010).)
                                 NOTICE TO THE PERSON SERVED: You are served
 [SEAL]
                                     1.          as an individual defendant.
                                     2.          as the person sued under the fictitious name of (specify):

                                     3.          on behalf of (specify):
                                          under:        CCP 416.10 (corporation)                                  CCP 416.60 (minor)
                                                        CCP 416.20 (defunct corporation)                          CCP 416.70 (conservatee)
                                                        CCP 416.40 (association or partnership)                   CCP 416.90 (authorized person)
                                                        other (specify):
                                     4.          by personal delivery on (date)                                                                        Page 1 of 1
Form Adopted for Mandatory Use
Judicial Council of California
                                                                     SUMMONS                                                 Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                 www.courts.ca.gov
SUM-100 [Rev. July 1, 2009]
                                                                                                                                                              CM-010
                           Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 PageFOR
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):          3 COURT
                                                                                      of 46USE ONLY
Steven N. Williams (SBN: 175489)
JOSEPH SAVERI LAW FIRM, INC.
601 California Street, Suite 1000, San Francisco, CA 94108
          TELEPHONE NO.:     (415) 500-6800                  FAX NO. (Optional):   (415) 395-9940
     ATTORNEY FOR (Name):                                                                                                  9/21/2020
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN MATEO
 STREET ADDRESS:     400 County Center
 MAILING ADDRESS:    400 County Center
CITY AND ZIP CODE:   Redwood City, CA 94063
     BRANCH NAME:    Southern Branch:Hall of Justice and Records
CASE NAME:
 JANE DOE V. YOUTUBE, INC.
       CIVIL CASE COVER SHEET                                  Complex Case Designation                   CASE NUMBER:

        Unlimited                       Limited                                      Joinder
                                                                                                                        20-CIV-04023
                                                               Counter
        (Amount                         (Amount
                                                       Filed with first appearance by defendant JUDGE:
        demanded                        demanded is
                                                           (Cal. Rules of Court, rule 3.402)
        exceeds $25,000)                $25,000)                                                 DEPT.:

                                         Items 1–6 below must be completed (see instructions on page 2).
 1. Check one box below for the case type that best describes this case:
     Auto Tort                                             Contract                                     Provisionally Complex Civil Litigation
           Auto (22)                                              Breach of contract/warranty (06)      (Cal. Rules of Court, rules 3.400–3.403)
           Uninsured motorist (46)                                Rule 3.740 collections (09)                  Antitrust/Trade regulation (03)
     Other PI/PD/WD (Personal Injury/Property                     Other collections (09)                      Construction defect (10)
     Damage/Wrongful Death) Tort                                                                              Mass tort (40)
                                                                  Insurance coverage (18)
             Asbestos (04)                                                                                    Securities litigation (28)
                                                                 Other contract (37)
             Product liability (24)                                                                           Environmental/Toxic tort (30)
                                                           Real Property
             Medical malpractice (45)                                                                         Insurance coverage claims arising from the
                                                                  Eminent domain/Inverse
                                                                                                              above listed provisionally complex case
          Other PI/PD/WD (23)                                     condemnation (14)
                                                                                                              types (41)
     Non-PI/PD/WD (Other) Tort                                    Wrongful eviction (33)                Enforcement of Judgment
             Business tort/unfair business practice (07)        Other real property (26)                      Enforcement of judgment (20)
             Civil rights (08)                             Unlawful Detainer
                                                                                                        Miscellaneous Civil Complaint
             Defamation (13)                                      Commercial (31)
                                                                                                              RICO (27)
            Fraud (16)                                            Residential (32)
                                                                                                              Other complaint (not specified above) (42)
             Intellectual property (19)                          Drugs (38)
                                                                                                        Miscellaneous Civil Petition
             Professional negligence (25)                  Judicial Review
                                                                  Asset forfeiture (05)                       Partnership and corporate governance (21)
          Other non-PI/PD/WD tort (35)
     Employment                                                   Petition re: arbitration award (11)         Other petition (not specified above) (43)

             Wrongful termination (36)                            Writ of mandate (02)
             Other employment (15)                                Other judicial review (39)
2.  This case         is           is not   complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a.        Large number of separately represented parties       d.         Large number of witnesses
   b.        Extensive motion practice raising difficult or novel e.         Coordination with related actions pending in one or more
             issues that will be time-consuming to resolve                   courts in other counties, states, or countries, or in a federal
   c.        Substantial amount of documentary evidence                      court
                                                                  f.         Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a.          monetary b.        nonmonetary; declaratory or injunctive relief c.           punitive
4. Number of causes of action (specify):
5. This case           is          is not   a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date: September 21, 2020
                            Steven N. Williams
                            (TYPE OR PRINT NAME)                                                             (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                              NOTICE
  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
     under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
     in sanctions.
 •   File this cover sheet in addition to any cover sheet required by local court rule.
 •   If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
     other parties to the action or proceeding.
 •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                             Page 1 of 2
Form Adopted for Mandatory Use                                                                                  Cal. Rules of Court, rules 2.30, 3.220, 3.400–3.403, 3.740;
Judicial Council of California                               CIVIL CASE COVER SHEET                                     Cal. Standards of Judicial Administration, std. 3.10
CM-010 [Rev. July 1, 2007]                                                                                                                               www.courts.ca.gov
            Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 4 of 46



 1   Joseph R. Saveri (SBN 130064)
     Steven N. Williams (SBN 175489)                                              9/21/2020
 2   Kevin Rayhill (SBN 267496)
     Kate Malone (SBN 290884)
 3
     Kyle Quackenbush (SBN 322401)
 4   JOSEPH SAVERI LAW FIRM, INC.
     601 California Street, Suite 1000
 5   San Francisco, CA 94108
     Telephone: (415) 500-6800
 6   Facsimile: (415) 395-9940
     jsaveri@saverilawfirm.com
 7   swillliams@saverilawfirm.com
     krayhill@saverilawfirm.com
 8   kmalone@saverilawfirm.com
     kquackenbush@saverilawfirm.com
 9
     Attorneys for Plaintiff and the Proposed Class
10

11
                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
12
                                          COUNTY OF SAN MATEO
13
     JANE DOE, individually and on behalf of all          Civil Action No.    20-CIV-04023
14   others similarly situated,
15
                    Plaintiffs,                           COMPLAINT AND DEMAND FOR JURY
16                                                        TRIAL
     v.
17                                                         CLASS ACTION
     YOUTUBE, INC.
18

19                  Defendant.

20

21                                            NEED FOR ACTION

22          1.      Plaintiff JANE DOE seeks to protect herself and all others similarly situated from the

23   dangers of psychological trauma resulting from exposure to graphic and objectionable content on

24   YouTube, Inc.’s platform and YouTube’s failure to provide a safe workplace for the thousands of

25   contractors that scrub YouTube’s platform of disturbing content.

26          2.      Every day, YouTube users upload millions of videos to its platform. Millions of these

27   uploads include graphic and objectionable content such as child sexual abuse, rape, torture, bestiality,

28   beheadings, suicide, and murder. To maintain a sanitized platform, maximize its already vast profits, and

                                                   1
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 5 of 46



 1   cultivate its public image, YouTube relies on people like Plaintiff—known as “Content Moderators”—

 2   to view those videos and remove any that violate the corporation’s terms of use.

 3            3.    Working at YouTube’s offices in California and offices of contract employers (“YouTube

 4   Vendors”) across the country, Content Moderators—including Plaintiff—witnessed thousands of acts

 5   of extreme and graphic violence and sexual assault. From genocide in Myanmar to mass shootings in Las

 6   Vegas and Christ Church to videos of children being raped and animals being mutilated, Content

 7   Moderators spend hours a day making sure that disturbing content like this never appears to YouTube’s

 8   users.

 9            4.    Content Moderators also face repeated exposure to conspiracy theories, fringe beliefs,

10   and political disinformation—from false information about participating in the census, to lies about a

11   political candidate’s citizenship status or eligibility for public office, to manipulated and/or doctored

12   videos of elected officials, to denials that the Holocaust occurred, to suggestions that Covid-19 is a

13   fraud. This type of content has destabilized society and often features objectionable content.

14            5.     As a result of unmitigated exposure to highly toxic and extremely disturbing images

15   viewed using YouTube’s proprietary “single review tool” (“SRT”), Plaintiff developed and suffers from

16   significant psychological trauma including anxiety, depression and symptoms associated with PTSD.

17            6.    To cultivate its image, YouTube (through its parent company Google, LLC) helped draft

18   workplace safety standards to attempt to mitigate the negative psychological effects that viewing graphic

19   and objectionable content has on Content Moderators. These safety standards include obtaining a

20   candidate’s informed consent during the initial employment interview process; providing Content

21   Moderators with robust and mandatory counseling and mental health support; altering the resolution,

22   audio, size, and color of trauma-inducing images and videos; and training Content Moderators to

23   recognize the physical and psychological symptoms of PTSD, anxiety, and depression.

24            7.    Although these safety standards could not eliminate the risk that Content Moderators

25   would develop negative psychological disorders after viewing graphic and disturbing content, these

26   standards could have reduced the risk and mitigated the harm.

27

28

                                                2
                               COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 6 of 46



 1          8.      But YouTube failed to implement the workplace safety standards it helped create.

 2   Instead, the multibillion-dollar corporation affirmatively requires its Content Moderators to work under

 3   conditions it knows cause and exacerbate psychological trauma.

 4          9.      By requiring its Content Moderators to review graphic and objectionable content,

 5   YouTube requires Content Moderators to engage in an abnormally dangerous activity. And by failing to

 6   implement the workplace safety standards it helped develop, YouTube violates California law. By

 7   imposing non-disclosure agreements, YouTube exacerbates the harm that it causes to Content

 8   Moderators.

 9          10.     Without this Court’s intervention, YouTube will continue to injure Content Moderators

10   and breach the duties it owes to the Content Moderators who review content on its platform.

11          11.     On behalf of herself and all others similarly situated, Plaintiff brings this action (1) to

12   compensate Content Moderators that were exposed to graphic and objectionable content on YouTube’s

13   platform, (2) to ensure that YouTube provides Content Moderators with tools, systems, and mandatory

14   ongoing mental health support to mitigate the harm reviewing graphic and objectionable content can

15   cause; and (3) to provide mental health screening and treatment to the thousands of current and former

16   Content Moderators affected by YouTube’s unlawful practices.

17                                        JURISDICTION AND VENUE

18          12.     This Court has subject matter jurisdiction over all causes of action alleged in this

19   Complaint pursuant to article VI, section 10 of the California Constitution and is a court of competent

20   jurisdiction to grant the relief requested.

21          13.     This Court has personal jurisdiction over YouTube because it is headquartered in the

22   County of San Mateo and regularly conducts substantial business there including at its office in San

23   Bruno, California.

24          14.      Venue is proper in this Court pursuant to California Code of Civil Procedure sections

25   395 and 395.5. YouTube is headquartered in the County of San Mateo and conducts substantial

26   business there. Plaintiff and the proposed class have been injured as a result of YouTube’s illegal

27   conduct in the County of San Mateo.

28

                                                 3
                                COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 7 of 46



 1                                                   PARTIES

 2          15.      Plaintiff JANE DOE is a resident of Travis County, Texas. From approximately January

 3   16, 2018 until approximately August 24, 2019, Plaintiff worked as a Content Moderator, reviewing

 4   content for YouTube at an office located at 7700 West Parmer Lane, Austin Texas, 78717. During this

 5   period, Plaintiff was employed by Collabera, Inc., (“Collabera”). Plaintiff has been diagnosed with

 6   depression and suffers from symptoms associated with anxiety and PTSD. Because of the trauma JANE

 7   DOE suffered, and the very real threat that publicity from this case could exacerbate JANE DOE’s

 8   mental health problems, JANE DOE is using a pseudonym as provided for by California law.

 9          16.      Defendant YouTube, Inc., is incorporated under the laws of Delaware with its

10   headquarters located at 901 Cherry Avenue, San Bruno, California. YouTube is a fully owned subsidiary

11   of Google, LLC.

12                                         FACTUAL ALLEGATIONS

13      A. Content moderators watch and remove some of the most depraved images on the internet to
           protect YouTube’s profits
14

15          17.      In fiscal year 2019, YouTube and Google combined made approximately $150 billion in

16   advertising revenue. In 2018, that number was nearly $127 billion, and in 2017 that number was almost

17   $103 billion.

18          18.      YouTube is attractive to companies and individuals that want to buy ads because of its

19   immense user base. YouTube has over a billion monthly active users. These users value YouTube for its

20   plethora of content and ability to share information—from learning how to ride a bike, to viewing the

21   daily news, to watching funny home videos.

22          19.      To generate this content, YouTube relies on users to upload videos to its platform.

23   YouTube users upload 500 hours of video per minute, which works out to 30,000 hours per hour and

24   720,000 hours per day. As Johanna Wright—Vice President of Product Management at YouTube—

25   describes it, YouTube is the “video library for the world.”

26          20.      Instead of scrutinizing content before it is shared with its users, YouTube relies on users

27   to report inappropriate content. YouTube receives millions of user reports of potentially objectionable

28   content on its platforms.

                                                  4
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
               Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 8 of 46



 1             21.   Depending on how the content is flagged, YouTube directs the content to various

 2   queues, including “Violent Extremism” (“VE”), “Adult,” “Hate and Harassment,” “Child Sexual

 3   Abuse Imagery” (“CSAI”), “Redshift,” “Flagged,” and “Sexual Activity and Nudity.” Content

 4   Moderators then review the content to determine whether the content violates YouTube’s Community

 5   Guidelines. According to YouTube, these Content Moderators are “essential…because human

 6   judgment is critical to making contextualized decisions on content.”

 7             22.   YouTube requires Content Moderators to review hundreds of thousands if not millions

 8   of potentially rule-breaking posts per week via YouTube’s SRT. For example, between June and

 9   December of 2017, YouTube’s Content Moderators reviewed nearly 2 million videos for violent

10   extremist content alone.

11             23.   To tackle this immense amount of content, Susan Wojcicki—CEO of YouTube—

12   pledged that YouTube would hire 10,000 Content Moderators in 2018. Plaintiff is informed and

13   believes that there are thousands of Content Moderators that review YouTube’s content in the United

14   States.

15      B. Repeated exposure to graphic imagery can cause devastating psychological trauma,
           including PTSD, Anxiety, and Depression
16

17             24.   It is well known that exposure to images of graphic violence can cause debilitating

18   injuries, including PTSD, anxiety, and depression.

19             25.   In a study conducted by the National Crime Squad in the United Kingdom, seventy-six

20   percent of law enforcement officers surveyed reported feeling emotional distress in response to

21   exposure to child abuse on the internet. The same study, which was co-sponsored by the United

22   Kingdom’s Association of Chief Police Officers, recommended that law enforcement agencies

23   implement employee support programs to help officers manage the traumatic effects of exposure to

24   child pornography.

25             26.   In a study of 600 employees of the Department of Justice’s Internet Crimes Against

26   Children task force, the U.S. Marshals Service found that a quarter of the cybercrime investigators

27   surveyed displayed symptoms of psychological trauma, including secondary traumatic stress.

28

                                                 5
                                COMPLAINT AND DEMAND FOR JURY TRIAL
               Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 9 of 46



 1             27.   Another study of cybercrime investigators from 2010 found that “greater exposure to

 2   disturbing media was related to higher levels of . . . secondary traumatic stress” and that “substantial

 3   percentages” of investigators exposed to disturbing media “reported poor psychological well-being.”

 4             28.   The Eyewitness Media Hub has also studied the effects of viewing videos of graphic

 5   violence, including suicide bombing, and found that “40 percent of survey respondents said that

 6   viewing distressing eyewitness media has had a negative impact on their personal lives.”

 7             29.   Whereas viewing or hearing about another person’s traumatic event used to be

 8   considered “secondary traumatic stress,” the current Diagnostic and Statistical Manual of Mental

 9   Disorders (American Psychiatric Association, 5th ed. 2013) (“DSM-5”) recognizes that secondary or

10   indirect exposure to trauma, such as repeated or extreme exposure to aversive details of trauma through

11   work-related media, meets the first diagnostic criterion for PTSD.

12             30.   While there is no way to eliminate the risk created by exposure to graphic and

13   objectionable content, especially demanding job requirements or a lack of social support reduce

14   resilience in the face of trauma exposure and increase the risk of developing debilitating psychological

15   symptoms.

16             31.   Depending on many factors, individuals who have experienced psychological trauma

17   may develop a range of subtle to significant physical and psychological symptoms, including extreme

18   fatigue, dissociation, difficulty sleeping, excessive weight gain, anxiety, nausea, and other digestive

19   issues.

20             32.   Trauma exposure and PTSD are also associated with increased risk of chronic health

21   problems including cardiovascular conditions, pain syndromes, diabetes, and dementia.

22             33.   There is growing evidence that early identification and treatment of PTSD is important

23   from a physical health perspective, as a number of meta-analyses have shown increased risk of

24   cardiovascular, metabolic, and musculoskeletal disorders among patients with long-term PTSD.

25             34.   Psychological trauma and/or PTSD are also often associated with the onset or worsening

26   of substance use disorders. Epidemiologic studies indicate that one-third to one-half of individuals with

27   PTSD also have a substance use disorder. Compared to individuals without PTSD, those with PTSD

28   have been shown to be more than twice as likely to meet the diagnostic criteria for alcohol abuse or

                                                6
                               COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 10 of 46



 1   dependence; individuals with PTSD are also three to four times more likely to meet the diagnostic

 2   criteria for drug abuse or dependence.

 3           35.    PTSD symptoms may manifest soon after the traumatic experiences, or they may

 4   manifest later, sometimes months or years after trauma exposure.

 5           36.    An individual’s risk of developing PTSD or associated symptoms may be reduced

 6   through prevention measures, categorized as primary, secondary, and tertiary interventions. Primary

 7   interventions are designed to increase resilience and lower the risk of future PTSD among the general

 8   population. Secondary interventions are designed to lower the risk of PTSD among individuals who

 9   have been exposed to trauma, even if they are not yet showing symptoms of traumatic stress. Finally,

10   tertiary interventions are designed to prevent the worsening of symptoms and improve functioning in

11   individuals who are already displaying symptoms of traumatic stress or who have been diagnosed with

12   PTSD.

13           37.    Individuals who develop PTSD or other mental health conditions following traumatic

14   exposure require not only preventative measures but also treatment. Unlike prevention, treatment

15   measures are aimed at symptom resolution and recovery from the disorder.

16           38.    Preliminary screening is necessary to determine the types of prevention or treatment

17   measures most appropriate for an individual.

18      C. YouTube helped craft industry standards for mitigating the harm to Content Moderators

19           39.    Founded in 2006, the Technology Coalition was created “to develop technology

20   solutions to disrupt the ability to use the Internet to exploit children or distribute child pornography.”

21           40.    Google (YouTube’s parent company) was a member of the Technology Coalition at all

22   times relevant to the allegations herein.

23           41.    In January 2015, the Technology Coalition published an “Employee Resilience

24   Guidebook for Handling Child Sex Abuse Images” (the “Guidebook”).

25           42.    According to the Guidebook, the technology industry “must support those employees

26   who are the front line of this battle.”

27

28

                                                 7
                                COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 11 of 46



 1          43.    The Guidebook recommends that internet companies implement a robust, formal

 2   “resilience” program to support Content Moderators’ well-being and mitigate the effects of exposure

 3   to trauma-inducing imagery.

 4          44.    With respect to hiring Content Moderators, the Guidebook recommends:

 5                 a. In an informational interview, “[u]se industry terms like ‘child sexual abuse

 6                     imagery’ and ‘online child sexual exploitation’ to describe subject matter”;

 7                 b. In an informational interview, “[e]ncourage candidate to go to websites [like the

 8                     National Center for Missing and Exploited Children] to learn about the problem”;

 9                 c. In follow-up interviews, “[d]iscuss candidate’s previous experience/knowledge with

10                     this type of content”;

11                 d. In follow-up interviews, “[d]iscuss candidate’s current level of comfort after

12                     learning more about the subject”;

13                 e. In follow-up interviews, “[a]llow candidate to talk with employees who handle

14                     content about their experience, coping methods, etc.”; and

15                 f. In follow-up interviews, “[b]e sure to discuss any voluntary and/or mandatory

16                     counseling programs that will be provided if candidate is hired.”

17          45.    With respect to safety on the job, the Guidebook recommends:

18                 a. Limiting the amount of time an employee is exposed to child sexual abuse imagery;

19                 b. Teaching moderators how to assess their own reaction to the images;

20                 c. Performing a controlled content exposure during the first week of employment with

21                     a seasoned team member and providing follow up counseling sessions to the new

22                     employee;

23                 d. Providing mandatory group and individual counseling sessions administered by a

24                     professional with specialized training in trauma intervention; and

25                 e. Permitting moderators to “opt-out” from viewing child sexual abuse imagery.

26

27

28

                                              8
                             COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 12 of 46



 1          46.     The Technology Coalition also recommends the following practices for minimizing

 2   exposure to graphic content:

 3                  a. Limiting time spent viewing disturbing media to “no more than four consecutive

 4                      hours”;

 5                  b. “Encouraging switching to other projects, which will allow professionals to get relief

 6                      from viewing images and come back recharged and refreshed”;

 7                  c. Using “industry-shared hashes to more easily detect and report [content] and in

 8                      turn, limit employee exposure to these images. Hash technology allows for

 9                      identification of exactly the same image previously seen and identified as

10                      objectionable”;

11                  d. Prohibiting Content Moderators from viewing child pornography one hour before

12                      the individuals leave work; and

13                  e. Permitting Content Moderators to take time off as a response to trauma.

14          47.     According to the Technology Coalition, if a company contracts with a third-party vendor

15   to perform duties that may bring vendor employees in contact with graphic content, the company

16   should clearly outline procedures to limit unnecessary exposure and should perform an initial audit of

17   the independent contractor’s wellness procedures for its employees.

18          48.     The National Center for Missing and Exploited Children (“NCMEC”) also

19   promulgates guidelines for protecting Content Moderators from psychological trauma. For instance,

20   NCMEC recommends changing the color or resolution of the image, superimposing a grid over the

21   image, changing the direction of the image, blurring portions of the image, reducing the size of the

22   image, and muting audio.

23          49.     Based on these industry standards, some internet companies take steps to minimize

24   harm to Content Moderators. For instance, at Microsoft, “[t]he photos are blurred, rendered in black

25   and white, and shown only in thumbnail sizes. Audio is removed from video.” Filtering technology is

26   used to distort images, and Content Moderators are provided with mandatory psychological counseling.

27          50.     At the UK’s Internet Watch Foundation, each applicant for a content moderator

28   position is assessed for suitability by a psychologist, who asks about their support network, childhood

                                                 9
                                COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 13 of 46



 1   experiences, and triggers. Applicants are then interviewed about their work skills before proceeding to a

 2   final interview where they are exposed to child sexual abuse imagery. Candidates sit with two current

 3   Content Moderators and review a sequence of images getting progressively worse, working towards the

 4   worst kinds of sexual violence against children. This stage is designed to see how candidates cope and

 5   let them decide whether they wish to continue with the application process. Once they accept the job,

 6   Content Moderators have an enhanced background check before they start their six months’ training,

 7   which involves understanding criminal law, learning about the dark web, and, crucially, building

 8   relevant trauma resilience.

 9      D. YouTube failed to implement the very standards it helped create

10          51.     YouTube failed to implement workplace safety measures that it (through its parent

11   company Google) designed in the Guidelines and that other companies and non-profits have

12   implemented.

13          52.     During the hiring process, YouTube failed to properly inform prospective Content

14   Moderators about the nature of the work or the effect reviewing graphic content can have on their

15   mental health. Prospective Content Moderators are told they might be required to review graphic

16   content, but they are not provided examples and they are not told that they would be required to review

17   graphic content daily. They are also not asked about their experience with graphic content, they are not

18   told that this content can have negative mental health impacts, they are not exposed to graphic content,

19   they are not told to seek out other outside information, and they are not offered multiple days of

20   interviews.

21          53.     Before Content Moderators are exposed to any graphic content or receive any training,

22   they are required to sign an employment contract and Non-Disclosure Agreement (“NDA”). Only

23   after these documents are signed does the training begin.

24          54.     During the training process, YouTube failed to train Content Moderators on how to

25   assess their own reaction to the images, and YouTube failed to ease Content Moderators into review of

26   graphic content through controlled exposure with a seasoned team member followed by counseling

27   sessions.

28

                                               10
                               COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 14 of 46



 1          55.     Instead, Content Moderators are provided a two-week training where an instructor

 2   presents PowerPoints created by YouTube. The PowerPoints covered various categories of content,

 3   including graphic violence, child abuse, dangerous organizations, solicitation, porn, animal abuse,

 4   regulated products, fraud, and spam. Each category was covered by 60–80 slides. For each category, the

 5   PowerPoint began with a brief description of the applicable Community Guidelines, and then dozens of

 6   examples of content, applying the Community Guidelines.

 7          56.     This content was extremely graphic. For example, during training, Plaintiff witnessed a

 8   video of a smashed open skull with people eating from it; a woman who was kidnapped and beheaded by

 9   a cartel; a person’s head being run over by a tank; bestiality; suicides; self-harm; children being rapped;

10   births and abortions. As the example was being presented, Content Moderators were told that they

11   could step out of the room. But Content Moderators were concerned that leaving the room would mean

12   they might lose their job because at the end of the training new Content Moderators were required to

13   pass a test applying the Community Guidelines to the content.

14          57.     During the three-week training, little to no time was spent on wellness and resiliency.

15   Half-way through the training Plaintiff received—after Plaintiff was exposed to graphic content—two

16   on-site Wellness Counselors spoke for an hour to the new Content Moderators. The Wellness

17   Counselors told the Content Moderators where their offices were located, recommended that the

18   Content Moderators get enough sleep and exercise, and reminded them that this job isn’t for everyone.

19   The Wellness Counselors also told the Content Moderators that they could take breaks if they saw

20   graphic content. However, as described below, the quantity and quality quotas Content Moderators

21   were required to meet meant that these promised breaks were illusory.

22          58.     YouTube also failed to provide safeguards known to mitigate the negative effects of

23   reviewing graphic content.

24          59.     Content Moderators are required to review hundreds of graphic and disturbing videos

25   each week. To determine whether a video should be removed, YouTube created and continually revises

26   hundreds of rules that Content Moderators must use to determine whether flagged content violates

27   YouTube’s policies.

28

                                               11
                               COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 15 of 46



 1          60.     Despite these complex Community Guidelines, YouTube imposed strict quantity and

 2   accuracy quotas on Content Moderators. Content Moderators were required to review between 100 and

 3   300 pieces of content per day with an error rate of two to five percent. Supervisors often reminded

 4   Content Moderators of their quantity and accuracy quotas, telling the Content Moderators that “the

 5   Client [YouTube] isn’t happy with the amount of content that has been reviewed” and would tell

 6   Content Moderators how many posts they needed to review each day.

 7          61.     To determine whether Content Moderators meet these metrics, YouTube audits

 8   Content Moderator’s work. To complete this audit, YouTube used two levels of reviewers above the

 9   first-level Content Moderators. Second-level Content Moderators audit first-level Content Moderators

10   and specialize in certain areas of content, such as hate speech, foreign languages, and terrorism.

11   Second-level Content Moderators are employed by YouTube Vendors. Third-level Content

12   Moderators are employed by YouTube and audit second-level Content Moderators. If Content

13   Moderators failed to meet the quantity and accuracy quotas, supervisors threat them with performance

14   improvement plans (“PIPs”), which could lead to termination.

15          62.     YouTube was aware or should have been aware that its strict standards created

16   stress and that such stress contributed to and exacerbated Content Moderator’s risk of

17   developing psychological trauma.

18          63.     For many reasons—including low wages, short-term contracts, and the trauma

19   associated with the work—many Content Moderators remain in the position for less than one year.

20          64.     Because of this high turnover and due to the immense amount of content that requires

21   manual review, YouTube is chronically understaffed. To make up for this shortfall, Content

22   Moderators are required to work long hours reviewing graphic content, despite YouTube’s own best

23   practices described in the Guidebook and its claim in 2018 that Content Moderators would be limited to

24   reviewing four hours of graphic content per day. In fact, Content Moderators routinely spend more

25   than four hours a day reviewing graphic content, and some Content Moderators are given overtime pay

26   to reduce backlogged queues.

27          65.     To review this content, YouTube designed and created the SRT, which it requires all

28   Content Moderators to use, regardless of whether the Content Moderators are employed directly by

                                               12
                               COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 16 of 46



 1   YouTube or by a YouTube Vendor and regardless of whether the Content Moderators are working at a

 2   YouTube facility or a facility operated by a YouTube Vendor.

 3          66.     YouTube monitors and is aware of the content of the videos the Content Moderators

 4   view, the number of videos the Content Moderators view per hour and per day, and the length of

 5   continuous content moderation sessions and breaks. YouTube controls how the videos are displayed

 6   (e.g., full screen versus thumbnails, blurred versus unblurred, etc.), how the accompanying audio is

 7   broadcast, and whether videos begin automatically upon completion of the prior video or whether the

 8   Content Moderator can catch his or her breath by controlling the start of the ensuing video.

 9          67.     YouTube failed to implement tooling safeguards in the SRT that would mitigate some of

10   the harm caused by reviewing graphic and disturbing content, including changing the color or resolution

11   of the video, superimposing a grid over the video, changing the direction of the video, blurring portions

12   of the video, reducing the size of the video, and muting audio, although it knew that doing so was

13   necessary to mitigate the harm to Content Moderators that was certain to result.

14          68.     This failure is especially glaring considering the reasonably uncomplicated nature of

15   many of the tooling changes. In 2017, a request was posted on Buganizer—YouTube’s internal

16   reporting system for technical assistance—to implement tooling changes such as blurring images and

17   videos. A Content Moderator in California commented on the request asking that a warning label be

18   added to images and videos flagged as ultra-graphic violence. A YouTube engineer responded that this

19   tooling change would take approximately half a day to implement. Suzanne French—Head of Global

20   Vendor Operations at YouTube—commented that this tooling change was not a high priority and

21   refused to implement the change.

22          69.     When especially graphic content started being posted during and after the genocide in

23   Myanmar, the Content Moderator again commented on the Buganizer request to see if YouTube would

24   reconsider its decision. The Content Moderator’s request was ignored, and he was reprimanded for

25   raising the issue. As of 2019, no tooling changes had been implemented.

26          70.     YouTube also failed to provide psychological support to Content Moderators. YouTube

27   purportedly offered Content Moderators “wellness” benefits, including a “Wellness Coach,” a

28   hotline, and a human resources department.

                                              13
                              COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 17 of 46



 1          71.     However, these support services were insufficient. Wellness Coaches were unavailable

 2   to Content Moderators that worked the evening shifts: 3:00 p.m. to 12:00 a.m. and 10:00 p.m. to 7:00

 3   a.m. And even those Content Moderators that had access to a Wellness Coach did not receive any on-

 4   site medical care because Wellness Coaches are not medical doctors and cannot diagnose or treat

 5   mental health disorders. Instead, Wellness Coaches would occasionally recommend that a Content

 6   Moderator see a licensed clinician but would not provide any information on how to find treatment.

 7          72.     Wellness Coaches were also underqualified and undertrained, and consequently Content

 8   Moderators did not feel comfortable asking them for help. For example, in spring of 2018, Plaintiff met

 9   with a Wellness Coach to discuss upsetting videos she had witnessed that were particularly traumatic.

10   The Wellness Coach recommended that Plaintiff take illegal drugs. The Wellness Coach did not

11   provide any resiliency training or coping mechanisms (beyond self-medicating with an illegal

12   substance).

13          73.     A few months after that, Plaintiff spoke with a fellow Content Moderator that had met

14   with a different Wellness Coach. That Wellness Coach told Plaintiff’s co-worker to “trust in God,”

15   advice that was unhelpful.

16          74.     Content Moderators also believed that communications with Wellness Coaches were not

17   kept confidential and feared that anything that was said to a Wellness Coach would be reported to

18   management. And when Content Moderators tried to discuss the effect viewing graphic content had on

19   their mental health, employees within the human resource department told Content Moderators they

20   could not help them.

21          75.     YouTube also demands that Google Vendors require their employees to sign sweeping

22   Non-Disclosure Agreements (“NDAs”). YouTube further requires YouTube Vendors to provide

23   YouTube-developed training to all Content Moderators that instructs the Content Moderators not to

24   speak about the content or workplace conditions to anyone outside of their review team, including

25   therapists, psychiatrists, or psychologists retained by Content Moderators. By prohibiting Content

26   Moderators from discussing their work or seeking outside social support, YouTube impedes the

27   development of resiliency and increases the risk that Content Moderators will develop psychological

28

                                              14
                              COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 18 of 46



 1   trauma. Furthermore, by imposing NDAs in violation of California law, YouTube is estopped from

 2   asserting any statute of limitations defense to these claims.

 3       E. YouTube knows that exposure to graphic content can cause psychological trauma but
            seeks to silence whistle blowers and shield itself from liability
 4

 5           76.     In 2019, YouTube acknowledged that viewing graphic content could lead to

 6   psychological trauma. Well before that, YouTube engaged in an aggressive campaign to hide evidence

 7   and silence whistle blowers. In 2017, Content Moderators were told to stop talking or posting about the

 8   negative effects of reviewing graphic content. YouTube also purged its messaging systems of any of

 9   these reports, deleting old posts by Content Moderators that shed light on the trauma they were

10   experiencing.

11           77.     YouTube also sought to shield itself from liability. On December 20, 2019—four days

12   after The Verge published an investigation into PTSD among workers at YouTube’s Content Moderator

13   facility in Austin, Texas—YouTube responded by requiring its Content Moderators to sign a document

14   acknowledging that performing the job can cause PTSD.

15           78.     YouTube also required Content Moderators to acknowledge that “no job is worth

16   sacrificing my mental or emotional health” and that “this job is not for everyone”—language likely

17   drafted by lawyers and which is intended to suggest Content Moderators suffering from negative

18   psychological health effects caused by exposure to graphic content might be terminated if they reported

19   any negative impacts to their psychological health.

20           79.     If a Content Moderator is fired or quits, they lose medical insurance and other

21   healthcare benefits, as well as their income. Therefore, Content Moderators were left with a

22   Hobbesian’s choice—quit and lose access to an income and medical insurance or continue to suffer in

23   silence to keep their job.

24           80.     From approximately January 16, 2018 until August 24, 2019, JANE DOE worked as a

25   “Content Review Analysist” (i.e., Content Moderator), reviewing content for YouTube at an office

26   located at 7700 West Parmer Lane, Austin Texas, 78717.

27           81.     During this period, Plaintiff was employed solely by Collabera.

28           82.     At all times relevant to this complaint, Collabera was a YouTube Vendor.

                                                  15
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 19 of 46



 1          83.     Collabera directly oversaw all human resources matters concerning Plaintiff.

 2          84.     Plaintiff has never been employed by YouTube in any capacity.

 3          85.     Plaintiff never received any wages from YouTube.

 4          86.     Plaintiff never received YouTube’s employee benefits package (e.g., wellness benefits,

 5   paid time off, and parental financial assistance).

 6          87.     Plaintiff worked as a first-level Content Moderator.

 7          88.     During her employment as a Content Moderator, Plaintiff was exposed to thousands of

 8   graphic and objectionable videos, including graphic violence, sexual assault, and child pornography. For

 9   example, Plaintiff witnessed a video of: a smashed open skull with people eating from it; a woman who

10   was kidnapped and beheaded by a cartel; a person’s head being run over by a tank; a man eating the

11   head off a rat; a fox being skinned alive; a man falling to his death off a roof that included audio of the

12   impact of his body hitting the ground; school shootings included dead bodies of children; a politician

13   shooting himself; backyard abortions; child abuse; and child sexual assault.

14          89.     As a result of training for and providing content moderation services through YouTube’s

15   SRT and in accordance with YouTube’s policies, Plaintiff developed severe psychological trauma

16   including depression and symptoms associated with anxiety and PTSD.

17          90.     PTSD and related syndromes caused by exposure to harmful content can be triggered by

18   witnessing abuse; watching the news or seeing violence on television; hearing loud noises like gunshots,

19   fireworks, cars backfiring, or objects falling; seeing ISIS members or paraphernalia; and seeing racially-

20   discordant posts sowing political dissension in America. She has trouble sleeping and when she does

21   sleep, she has horrific nightmares. She often lays awake at night trying to go to sleep, replaying videos

22   that she has seen in her mind. She cannot be in crowded places, including concerts and events, because

23   she fears mass shootings. She has severe and debilitating panic attacks. She has lost many friends

24   because of her anxiety around people. She has trouble interacting and being around kids and is now

25   scared to have children.

26                                      CLASS ACTION ALLEGATIONS

27          91.     Plaintiff brings this class action individually and on behalf of all persons who performed

28   content moderation work for YouTube in the United States at any time up until the present.

                                                16
                                COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 20 of 46



 1          92.     Excluded from this definition are Defendant’s officers, directors, and management, any

 2   judicial officer presiding over this action and the members of his/her immediate family and judicial

 3   staff, any juror assigned to this action, and any Content Moderators that are employed directly by

 4   Defendant.

 5          93.     The class is so numerous that joinder of all members is impracticable. Plaintiff does not

 6   know the exact size of the class since that information is within the control of YouTube and its Vendors.

 7   However, upon information and belief, Plaintiff alleges that the number of class members is in the

 8   thousands. Membership in the class is readily ascertainable from YouTube’s records such as those

 9   relating to its contracts with YouTube’s Vendors or to registered users of YouTube’s SRT.

10          94.     There are numerous questions of law or fact common to the class, and those issues

11   predominate over any question affecting only individual class members. The common legal and factual

12   issues include the following:

13                  a. Whether YouTube committed the violations of the law alleged herein;

14                  b. Whether viewing graphic and objectionable conduct in the manner which Content

15                      Moderators do for YouTube is an abnormally dangerous activity;

16                  c. Whether YouTube participated in and perpetrated the tortious conduct complained

17                      of herein;

18                  d. Whether Plaintiff and the class are entitled to medical screening, treatment, and

19                      damages;

20                  e. Whether YouTube should be ordered to implement and comply with industry

21                      guidelines for safety in content moderation.

22          95.     The claims asserted by Plaintiff are typical of the claims in that the representative

23   plaintiff, like all class members, was exposed to highly toxic, unsafe, and injurious content while

24   providing content moderation services for YouTube. Each member of the proposed class has been

25   similarly injured by YouTube’s misconduct.

26          96.     Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has retained

27   attorneys experienced in class actions, complex litigation, California law, and issues involving content

28

                                               17
                               COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 21 of 46



 1   moderation. Plaintiff intends to vigorously prosecute this litigation. Neither Plaintiff nor their counsel

 2   have interests that conflict with the interests of the other class members.

 3           97.     Plaintiff and the class members have all suffered and will continue to suffer harm

 4   resulting from YouTube’s wrongful conduct. A class action is superior to other available methods for

 5   the fair and efficient adjudication of the controversy. Treatment as a class action will permit a large

 6   number of similarly situated persons to adjudicate their common claims in a single forum

 7   simultaneously, efficiently, and without the duplication of effort and expense that numerous individual

 8   actions would engender. Class treatment will also permit the adjudication of claims by many members

 9   of the proposed class who could not individually afford to litigate a claim such as is asserted in this

10   complaint. This action likely presents no difficulties in management that would preclude maintenance

11   as a class action.

12                                         FIRST CAUSE OF ACTION
                                                NEGLIGENCE
13                                       (Abnormally Dangerous Activity)
14

15           98.     Plaintiff realleges and incorporates by reference herein all allegations above.

16           99.     A company is strictly liable to individuals that are injured while the company engages in

17   an abnormally dangerous activity.

18           100.    An activity is abnormally dangerous if it (a) necessarily involves a risk of serious harm to

19   the person, land or chattels of others which cannot be eliminated by the exercise of the utmost care, and

20   (b) is not a matter of common usage.

21           101.    Requiring Content Moderators to review graphic and objectionable content is an

22   abnormally dangerous activity. Content Moderators risk serious and debilitating psychological trauma,

23   including severe anxiety, depression and PTSD and there is no way to eliminate this risk. Content

24   moderation is also not a matter of common usage. Only a handful of technology companies, non-profits,

25   government agencies, and non-governmental organizations review content.

26           102.    Strict liability for a defendant that engages in abnormally dangerous activity represents a

27   social-policy determination that the defendant, while engaged in an enterprise tolerated by the law,

28   must pay for the damage caused by its enterprise.

                                               18
                               COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 22 of 46



 1          103.    In fiscal year 2019, YouTube and its parent company Google made a combined

 2   approximately $150 billion in advertising revenue. In 2018, that number was nearly $127 billion, and in

 3   2017 that number was almost $103 billion. YouTube and Google are some of the most successful

 4   companies in history based on revenue.

 5          104.    YouTube derives this vast wealth from providing a platform safe from graphic and

 6   objectionable content. YouTube relies on Content Moderators to ensure that its platform is free from

 7   graphic and objectionable content. Therefore, YouTube is required under the law to pay for the harm

 8   caused by requiring Content Moderators to review and remove graphic and objectionable content.

 9          105.    As a result of YouTube’s tortious conduct, Plaintiff and the class are at an increased risk

10   of developing serious mental health injuries, including, but not limited to, PTSD, anxiety, and

11   depression.

12          106.    To remedy that injury, Plaintiff and the class need medical monitoring that provides

13   specialized screening, assessment, and treatment not generally given to the public at large.

14          107.    The medical monitoring regime includes, but is not limited to, baseline screening,

15   assessments, and examinations that will assist in diagnosing the adverse health effects associated with

16   exposure to trauma. This screening and assessment will also inform which behavioral and/or

17   pharmaceutical interventions are best suited to preventing or mitigating various adverse consequences

18   of post-traumatic stress and other conditions associated with exposure to graphic imagery.

19          108.    In particular, the medical monitoring regime includes (a) secondary preventative

20   interventions, designed to reduce the risk of later onset of PTSD among class members who are not yet

21   displaying symptoms of PTSD; (b) tertiary interventions, designed to reduce the worsening of

22   symptoms among those who are already experiencing symptoms associated with post-traumatic stress

23   or have a diagnosis of PTSD; and (c) evidence-based treatments to facilitate recovery from mental

24   health conditions.

25          109.    Monitoring, assessing, and providing preventative interventions and/or treatment to

26   Plaintiff and the class will significantly reduce the risk of long-term injury, disease, and economic loss

27   that Plaintiff and the class have incurred as a result of YouTube’s unlawful conduct.

28

                                               19
                               COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 23 of 46



 1           110.    Plaintiff seeks medical screening and treatment to facilitate the screening, diagnosis, and

 2   adequate treatment of Plaintiff and the class for psychological trauma, including to prevent or mitigate

 3   conditions such as PTSD, anxiety, and depression.

 4           111.    Plaintiff also seeks compensatory damages for the injuries she and the class have

 5   suffered.

 6           112.    Plaintiff also seeks an award of attorney’s fees.

 7
                                          SECOND CAUSE OF ACTION
 8                                                 NEGLIGENCE
                                       (Negligent Exercise of Retained Control)
 9

10           113.    Plaintiff realleges and incorporates by reference herein all allegations above.

11           114.    Solely in the alternative and to the extent it is determined that YouTube is not strictly

12   liable for the harm caused by engaging in an abnormally dangerous activity, Plaintiff brings this second

13   cause of action for negligence exercise of retained control.

14           115.    The hirer of an independent contractor is liable to an employee of the contractor insofar

15   as the hirer’s negligent exercise of retained control affirmatively contributed to the employee’s injuries.

16           116.    If an entity hires an independent contractor to complete work but retains control over

17   any part of the work, the hiring entity has a duty to the independent contractor’s employees or

18   subcontractors to exercise that control with reasonable care.

19           117.    If the hiring entity negligently exercises its retained control in a manner that

20   affirmatively contributes to the injuries of the contractor’s employees or subcontractors, the hiring

21   entity is liable for those injuries.

22           118.    At all times relevant to the allegations herein, Plaintiff and class members were

23   employees or subcontractors of independent contractors that YouTube hired to provide content

24   moderation services including, for example, Collabera, Vaco and Accenture.

25           119.    YouTube exercised retained control over certain aspects of the work performed by

26   Plaintiff and the class, including:

27

28

                                                 20
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 24 of 46



 1                  a. Requiring Content Moderators to use a YouTube-developed review platform that

 2                      presented unmitigated traumatic content to Content Moderators according to

 3                      YouTube-developed algorithms;

 4                  b. Requiring that Content Moderators—through their employers—sign NDAs and

 5                      undergo YouTube-developed confidentiality trainings that prohibited Content

 6                      Moderators from discussing their work outside their review teams;

 7                  c. Requiring that Content Moderators be interviewed and undergo training using

 8                      YouTube-developed training materials and procedures; and

 9                  d. Setting expectations as to the overall timeframe for and accuracy of content review,

10                      calculating the amount of time it should take a Content Moderator to review

11                      different types of posts, and deciding the overall number of hours required to meet

12                      the overarching timeframe and accuracy expectations.

13          120.    Based on its exercise of retained control, YouTube has had at all relevant times a duty to

14   exercise reasonable care with regard to the safety of Plaintiff and the class.

15          121.    YouTube negligently exercised its retained control in a manner that affirmatively

16   contributed to the injuries of Plaintiff and the class, including by exacerbating Plaintiff’s and class

17   members’ risks of developing PTSD or other health issues. For example:

18                  a. YouTube failed to provide adequate technological safeguards to protect Content

19                      Moderators from risks associated with exposure to traumatic content via YouTube’s

20                      SRT;

21                  b. YouTube’s NDAs and confidentiality requirements diminished Content

22                      Moderators’ social support networks and resilience by prohibiting Content

23                      Moderators from speaking about the content they reviewed or other related

24                      workplace conditions to anyone outside of their review teams;

25                  c. YouTube failed to provide Content Moderators with an interview process and

26                      training that met the standards it developed through the Technology Coalition’s

27                      Guidebook; and

28

                                               21
                               COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 25 of 46



 1                  d. By setting demanding standards for review, both in terms of quantity and quality

 2                      expectations, YouTube imposed stressful work conditions that served to further

 3                      reduce Content Moderators’ resilience to trauma.

 4          122.    YouTube was aware of the psychological trauma that could be caused by viewing graphic

 5   and objectionable content, including videos and/or images of child abuse, rape, torture, bestiality,

 6   beheadings, suicide, murder, and other forms of extreme violence through the SRT.

 7          123.    YouTube was also aware or should have been aware that the SRT could be made safer if

 8   proper precautions were followed, that requiring Content Moderators not to discuss their work or

 9   workplace conditions reduced their ability to deal with traumatic content, and that YouTube’s overall

10   quality and quantity standards had the effect of imposing intense workplace stress and, accordingly,

11   increasing Content Moderators’ risk of injury from psychological trauma.

12          124.    YouTube breached its duty to Plaintiff and the class by failing to provide the necessary

13   and adequate technological safeguards, safety and instructional materials, warnings, social support, and

14   other means to reduce and/or minimize the physical and psychiatric risks associated with exposure to

15   graphic imagery through YouTube’s SRT.

16          125.    YouTube continues to breach its duty to class members by failing to exercise its retained

17   control with reasonable care; that breach continues to elevate class members’ risk of injury from

18   psychological trauma.

19          126.    As a result of YouTube’s tortious conduct, Plaintiff and the class are at an increased risk

20   of developing serious mental health injuries, including, but not limited to, PTSD, anxiety, and

21   depression.

22          127.    To remedy that injury, Plaintiff and the class need medical monitoring that provides

23   specialized screening, assessment, and treatment not generally given to the public at large.

24          128.    The medical monitoring regime includes, but is not limited to, baseline screening,

25   assessments, and examinations that will assist in diagnosing the adverse health effects associated with

26   exposure to trauma. This screening and assessment will also inform which behavioral and/or

27   pharmaceutical interventions are best suited to preventing or mitigating various adverse consequences

28   of post-traumatic stress and other conditions associated with exposure to graphic imagery.

                                               22
                               COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 26 of 46



 1          129.    In particular, the medical monitoring regime includes (a) secondary preventative

 2   interventions, designed to reduce the risk of later onset of PTSD among class members who are not yet

 3   displaying symptoms of PTSD; (b) tertiary interventions, designed to reduce the worsening of

 4   symptoms among those who are already experiencing symptoms associated with post-traumatic stress

 5   or have a diagnosis of PTSD; and (c) evidence-based treatments to facilitate recovery from mental

 6   health conditions.

 7          130.    Monitoring, assessing, and providing preventative interventions and/or treatment to

 8   Plaintiffs and the class will significantly reduce the risk of long-term injury, disease, and economic loss

 9   that Plaintiff and the class has incurred as a result of YouTube’s unlawful conduct.

10          131.    Plaintiff seeks medical screening and treatment to facilitate the screening, diagnosis, and

11   adequate treatment of Plaintiff and the class for psychological trauma, including to prevent or mitigate

12   conditions such as PTSD, anxiety, and depression.

13          132.    Plaintiff also seeks compensatory damages for the injuries she and the class have

14   suffered.

15          133.    Plaintiff also seeks an award of attorney’s fees.

16
                                         THIRD CAUSE OF ACTION
17                                              NEGLIGENCE
                                   (Negligent Provision of Unsafe Equipment)
18

19          134.    Plaintiff realleges and incorporate by reference herein all allegations above.

20          135.    Solely in the alternative and to the extent that this Court concludes that YouTube is not

21   strictly liable for the harm caused by engaging in an abnormally dangerous activity, Plaintiff brings this

22   third cause of action for negligence provision of unsafe equipment.

23          136.    An entity that hires an independent contractor to complete work is liable to the

24   independent contractor’s employees or subcontractors if the hiring entity negligently provides unsafe

25   equipment that contributes to a workplace injury.

26          137.    YouTube provided to its independent contractors the review platform that Plaintiff and

27   the class were required to use to complete their work.

28

                                               23
                               COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 27 of 46



 1          138.    YouTube had a duty to exercise reasonable care to furnish a safe review platform to its

 2   contractors.

 3          139.    YouTube was aware of the psychological trauma that could be caused by viewing graphic

 4   and objectionable content, including videos and/or images of child abuse, rape, torture, bestiality,

 5   beheadings, suicide, murder, and other forms of extreme violence through its review platforms.

 6          140.    YouTube was aware or should have been aware that its review platforms could be made

 7   safer if proper precautions were followed.

 8          141.    YouTube nevertheless provided unsafe review tools to Plaintiff and the class that

 9   exposed Plaintiff and the class to unmitigated traumatic content.

10          142.    YouTube breached its duty to Plaintiff and the class by failing to provide necessary and

11   adequate technological safeguards, safety and instructional materials, warnings, and other means to

12   reduce and/or minimize the physical and psychiatric risks associated with exposure to graphic imagery

13   through YouTube’s review platform.

14          143.    YouTube continues to breach its duty to class members by failing to provide a reasonably

15   safe review platform; that breach continues to elevate class members’ risk of injury from psychological

16   trauma.

17          144.    As a result of YouTube’s tortious conduct, Plaintiff and the class are at an increased risk

18   of developing serious mental health injuries, including, but not limited to, PTSD, anxiety, and

19   depression.

20          145.    To remedy that injury, Plaintiff and the class need medical monitoring that provides

21   specialized screening, assessment, and treatment not generally given to the public at large.

22          146.    The medical monitoring regime includes, but is not limited to, baseline screening,

23   assessments, and examinations that will assist in diagnosing the adverse health effects associated with

24   exposure to trauma. This screening and assessment will also inform which behavioral and/or

25   pharmaceutical interventions are best suited to preventing or mitigating various adverse consequences

26   of post-traumatic stress and other conditions associated with exposure to graphic imagery.

27          147.    In particular, the medical monitoring regime includes (a) secondary preventative

28   interventions, designed to reduce the risk of later onset of PTSD among class members who are not yet

                                               24
                               COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 28 of 46



 1   displaying symptoms of PTSD; (b) tertiary interventions, designed to reduce the worsening of

 2   symptoms among those who are already experiencing symptoms associated with post-traumatic stress or

 3   have a diagnosis of PTSD; and (c) evidence-based treatments to facilitate recovery from mental health

 4   conditions.

 5          148.    Monitoring, assessing, and providing preventative interventions and/or treatment to

 6   Plaintiff and the class will significantly reduce the risk of long-term injury, disease, and economic loss

 7   that Plaintiff and the class have incurred as a result of YouTube’s unlawful conduct.

 8          149.    Plaintiff seeks medical screening and treatment to facilitate the screening, diagnosis, and

 9   adequate treatment of Plaintiff and the class for psychological trauma, including to prevent or mitigate

10   conditions such as PTSD, anxiety, and depression.

11          150.    Plaintiff also seeks compensatory damages for the injuries she and the class have

12   suffered.

13          151.    Plaintiff also seeks an award of attorney’s fees.

14                                    FOURTH CAUSE OF ACTION
                                CALIFORNIA UNFAIR COMPETITION LAW
15

16          152.    Plaintiff realleges and incorporates by reference herein all allegations above.

17          153.    Solely in the alternative and to the extent that this Court concludes that YouTube is not

18   strictly liable for the harm caused by engaging in an abnormally dangerous activity, Plaintiff brings this

19   fourth cause of action for violation of California Unfair Competition Law.

20          154.    YouTube’s negligent exercise of retained control of the content moderation work

21   performed by Plaintiff and the class violates California common law.

22          155.    YouTube’s negligent provision of unsafe equipment to its independent contractors for

23   use by Plaintiff and the class also violates California common law.

24          156.    Plaintiff each suffered an injury in fact because of YouTube’s negligent conduct and has

25   lost money because of YouTube’s conduct.

26          157.    Specifically, Plaintiff paid out of pocket for medical treatment and therapy for her

27   depression and symptoms of anxiety and PTSD, which was caused by YouTube’s conduct.

28

                                               25
                               COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 29 of 46



 1          158.    There were and are reasonably available alternatives to the conduct described herein that

 2   would further YouTube’s legitimate business interests.

 3          159.    Plaintiff seeks all appropriate injunctive relief pursuant to section 17203 of the California

 4   Business and Professions Code, including an order requiring YouTube to implement safety guidelines

 5   for all prospective content moderation operations.

 6          160.    Plaintiff also seek an injunction creating a YouTube-funded medical monitoring program

 7   to facilitate the screening, diagnosis, and adequate treatment of Plaintiff and the class for psychological

 8   trauma, including preventing or mitigating conditions such as PTSD, anxiety, and depression. The

 9   program should include a fund to pay for the medical monitoring and treatment of Plaintiff and the class

10   as frequently and appropriately as necessary.

11          161.    Plaintiff also seeks an award of attorney’s fees.

12                                    FIFTH CAUSE OF ACTION
13                              CALIFORNIA UNFAIR COMPETITION LAW
                                        (as “Special Employer”)
14

15          162.    Plaintiff realleges and incorporate by reference herein all allegations above.
16          163.    Solely in the alternative and to the extent that this Court concludes that YouTube is a
17   “special employer” of Plaintiff and the class, Plaintiff brings this fifth cause of action under the UCL
18   based on YouTube’s failure to provide a safe workplace and its violation of California’s prohibition on
19   non-disclosure requirements concerning workplace conditions.
20          164.    Section 6400 of California’s Labor Code requires employers to “furnish employment
21   and a place of employment that is safe and healthful for the employees therein.” Similarly, section 6401
22   requires every employer to “furnish and use safety devices and safeguards, and [to] adopt and use
23   practices, means, methods, operations, and processes which are reasonably adequate to render such
24   employment and place of employment safe and healthful.”
25          165.    To protect employees from unsafe workplaces, California law requires that “[e]very
26   employer shall do every other thing reasonably necessary to protect the life, safety, and health of
27   employees.” Cal. Labor Code § 6401. This includes “establish[ing], implement[ing], and maintain[ing]
28   an effective injury prevention program.” Cal. Labor Code § 6401.7. Employers must “provide and use

                                               26
                               COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 30 of 46



 1   safety devices and safeguards reasonably adequate to render the employment and place of employment

 2   safe,” “adopt and use methods and processes reasonably adequate to render the employment and place

 3   of employment safe,” and “do every other thing reasonably necessary to protect the life, safety, and

 4   health of employees.” Cal. Labor Code § 6403

 5           166.    No employer can “require or permit any employee to go or be in any employment or

 6   place of employment which is not safe and healthful.” Cal. Labor Code § 6402.

 7           167.    YouTube failed to provide a safe working environment. YouTube routinely and

 8   repeatedly exposed Plaintiff and the class to content known to cause psychological trauma, including

 9   PTSD, anxiety, and depression. Even though YouTube knew of and could have reasonably

10   implemented adequate safety measures, the corporation refused to implement necessary and adequate

11   safety and instructional materials, trainings, warnings, and means to reduce and/or minimize the risks

12   associated with exposure to graphic content.

13           168.    YouTube’s failure to provide a safe workplace for Plaintiff and the class violates, inter

14   alia, sections 6400, 6401, 6401.7, 6402, and 6403 of the California Labor Code.

15           169.    In requiring Content Moderators to sign sweeping NDAs and instructing Content

16   Moderators not to disclose information about working conditions—including the traumatic nature of

17   the content, the intense stress from quantity and quality expectations, and the lack of training and safety

18   measures to protect moderators from trauma exposure—YouTube further violates section 232.5 of the

19   California Labor Code.

20           170.    YouTube’s illegal conduct was and is willful and serious and has directly caused harm to

21   Plaintiff and the class.

22           171.    Plaintiff suffered an injury in fact because of YouTube’s conduct and has lost money

23   because of YouTube’s conduct.

24           172.    Specifically, Plaintiff paid out of pocket for medical treatment and therapy for her

25   depression and symptoms of anxiety and PTSD, which was caused by YouTube’s conduct.

26           173.    There were reasonably available alternatives to the conduct described herein that would

27   further YouTube’s legitimate business interests.

28

                                                27
                                COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 31 of 46



 1          174.    YouTube’s failure to follow worker safety laws amounts to an unlawful, unfair, and

 2   fraudulent business practice under California Business and Professions Code section 17200.

 3          175.    Plaintiff seeks all appropriate injunctive relief pursuant to Business and Professions Code

 4   section 17203, including an order requiring YouTube to implement safety guidelines for all Content

 5   Moderators.

 6          176.    Plaintiff also seeks an injunction creating a YouTube-funded medical monitoring

 7   program to facilitate the screening, diagnosis, and adequate treatment of Plaintiff and the class for

 8   psychological trauma, including preventing or mitigating conditions such as PTSD, anxiety, and

 9   depression. The program should include a fund to pay for the medical monitoring and treatment of

10   Plaintiff and the class as frequently and appropriately as necessary.

11          177.    Plaintiff and the class will be irreparably harmed and/or denied an effective and

12   complete remedy if such an order is not granted.

13          178.    Plaintiff also seeks an award of attorney’s fees.

14                                           PRAYER FOR RELIEF

15          WHEREFORE, Plaintiff, individually and on behalf of the class, requests that the Court:

16          a. Certify this action as a class action with a class as defined above;

17          b. Find that Plaintiff is a proper representative of the class and appoint the undersigned as class

18              counsel;

19          c. Order Defendant to pay to notify class members of the pendency of this suit;

20          d. Order Defendant to create a medical monitoring fund for the benefit of Plaintiff and the

21              class;

22          e. Order Defendant to pay compensatory damages to Plaintiff and the class;

23          f. Award injunctive relief as is necessary to protect the interests of Plaintiff and class members,

24              including by enjoining Defendant from continuing to conduct business through the unlawful

25              and unfair practices alleged herein, ordering Defendant to implement safety guidelines for

26              all prospective content moderation operations, and ordering Defendant to establish a fund to

27              pay for a medical monitoring program to facilitate the ongoing screening, diagnosis, and

28              adequate treatment of Plaintiff and the class for psychological trauma—including to prevent

                                               28
                               COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 32 of 46



 1             or mitigate conditions such as PTSD, anxiety and depression—until it can be determined

 2             that psychological trauma is no longer a threat to their health;

 3         g. Award Plaintiff and class members their reasonable litigation expenses and attorneys’ fees;

 4             and

 5         h. Award any further relief that this Court deems just and equitable.

 6                                      DEMAND FOR JURY TRIAL

 7         Plaintiff hereby request trial by jury.

 8

 9   Dated: September 21, 2020                       Respectfully Submitted,

10                                                   JOSEPH SAVERI LAW FIRM, INC.
11
                                                     By:                                 _______
12                                                         Joseph R. Saveri (SBN 130064)
                                                           Steven N. Williams (SBN 175489)
13                                                         Kevin Rayhill (SBN 267496)
                                                           Kate Malone (SBN 290884)
14                                                         Kyle Quackenbush (SBN 322401)
15                                                         JOSEPH SAVERI LAW FIRM, INC.
                                                           601 California Street, Suite 1000
16                                                         San Francisco, CA 94108
                                                           Telephone: (415) 500-6800
17                                                         Facsimile: (415) 395-9940
                                                           jsaveri@saverilawfirm.com
18
                                                           swillliams@saverilawfirm.com
19                                                         krayhill@saverilawfirm.com
                                                           kmalone@saverilawfirm.com
20                                                         kquackenbush@saverilawfirm.com
21

22                                                         Attorneys for Plaintiffs and the Proposed Class

23

24

25

26

27

28

                                              29
                              COMPLAINT AND DEMAND FOR JURY TRIAL
                            Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 33 of 46
                                                                                                                                                   POS-010
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                              FOR COURT USE ONLY
    Steven Williams, 175489
    Joseph Saveri Law Firm, Inc.
    601 California Street, Suite 1000
    San Francisco, CA 94108
          TELEPHONE NO.: (415) 500-6800
     ATTORNEY FOR (Name):
                          Plaintiff
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF                                                                                10/7/2020
 Superior Court of California, San Mateo County
 400 County Center
 Redwood City, CA 94063-1655
      PLAINTIFF/PETITIONER:              Jane Doe, et al.                                             CASE NUMBER:


                                                                                                      20-CIV-04023
 DEFENDANT/RESPONDENT:                   Youtube, Inc.
                                                                                                      Ref. No. or File No.:

                                    PROOF OF SERVICE OF SUMMONS                                       1086.01
1. At the time of service I was a citizen of the United States, at least 18 years of age and not a party to this action.
2. I served copies of:
                                                                                                                                   BY FAX
Summons, Civil Case Cover Sheet, Certificate Re Complex Case Designation, Blank Case Management Statement, Class Action
Complex Notice of Assignment, Complaint, Case Management Order, Local Rule 2.3


3. a. Party served: YouTube, Inc.
    b. Person Served: CSC - Susie Vang - Person Authorized to Accept Service of Process

4. Address where the party was served:             2710 Gateway Oaks Drive, 150N
                                                   Sacramento, CA 95833
5. I served the party
     a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
        receive service of process for the party (1) on (date): 09/25/2020                (2) at (time): 1:35PM
6. The "Notice to the Person Served" (on the summons) was completed as follows:




      d. on behalf of:

      YouTube, Inc.
      under: CCP 416.10 (corporation)
7. Person who served papers
   a. Name:        Tyler Anthony DiMaria
   b. Address:     One Legal - P-000618-Sonoma
                                 1400 North McDowell Blvd, Ste 300
                                 Petaluma, CA 94954

  c. Telephone number: 415-491-0606
  d. The fee for service was: $ 40.00
  e I am:
       (3) registered California process server.
             (i) Employee or independent contractor.
             (ii) Registration No.: 2006-06
            (iii) County: Sacramento
8. I declare under penalty of perjury under the laws of the United States of America and the State of California that the foregoing is true and correct.
Date:     09/26/2020


                    Tyler Anthony DiMaria
                     (NAME OF PERSON WHO SERVED PAPERS)                                                       (SIGNATURE)
  Form Adopted for Mandatory Use                                                                                                 Code of Civil Procedure, § 417.10
Judicial Council of California POS-010
        [Rev. Jan 1, 2007]                               PROOF OF SERVICE OF SUMMONS
                                                                                                                    OL# 15241942
     Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 34 of 46



                                                                            FILED
                                                                       SAN MATEO COUNTY
                                                                                SEP 2 3 2020
                                                                            Clerk of                   Court.
                                                                       By              mew
                                                                                   DEPUI Y CLERK
                                                                                                   '
                                                                                                         r




                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                     COUNTY OF SAN MATEO

                                  COMPLEX CIVIL LITIGATION

    JANE DOE, individually and on behalf              Case No. 20CIV04023
    of all others similarly situated,‘     '

                                                      CLASS ACTION

              Plaintiffs,                             Assigned for All Purposes to
                                                      Hon. Marie S. Weiner, Dept. 2
'

    vs.                                                            ~



          ‘
                                                      CASE MANAGEIVIENT ORDER #1'
    YOUTUBE, INC.,

              Defendant.




              Pursuant to the Notice of Assignment for All Purposes, Designation as Complex

    Case, Setting of Case Management Conference, and Complex Fees due led

    September 21, 2020, designating this putative class action case as a complex action, and

    single assigning to the Honorable Marie S. Weiner in Department 2 of this Court,
                                                      ‘

              IT 'Is HEREBY ORDERED as foiIows:

              l.      Electronic Service. Pursuant to Code of Civil Procedure Section

    1010.6(c), and California Rules of Court, Rule 2.253(c) and Rule 2.251(c), all parties and

    their counsel shall serve all documents electronically, and’accept service of documents
 Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 35 of 46




electronically from all other parties, in conformity with Code of Civil Procedure Section

1010.6 and the California Rules of Court, except when personal service is required by

statute. Counsel for the parties shall meet and confer, agree upon, and keep updated, an

e—service      list for this complex civil action. The parties are reminded that electronic

service of documents may extend time periods for response by tvvo (2) court days,

pursuant to Code       of Civil Procedure Section 1010.6(a)(4)(B).

          2.        Mandatory E-Filing. Pursuant to Code of Civil Procedure Section

1010.6(c), all parties shall    le   all documents electronically in this complex civil action,

except those documents identied          in Local Rule 21.8. Presently, the following

documents must still be led/lodged         in hardcopy paper:

          Ex Parte Motions and Oppositions thereto

          Stipulation and Proposed Order

          Proposed Judgments

          Abstract of Judgment

          Appeal Documents, including Notice of Appeal

      I
          Administrative Records

The document (other-than exhibits) must be text searchable. Please visit

www.sanmateocourt.org for further information on e-ling.             Please note that exhibits to

any electronically led       briefs, declarations or other documents must be electronically

“bookmarked” as required by CRC Rule 3.1 1 10(t)(4).

          3.        Courtesy Copies for Department 2. A'courtesy copy of all pleadings,

motions, applications, briefs, and any and all other papers filed in this case shall be (1)

electronically served upon Department 2 at email address         -




complexcivil@,sanmateocourt.org or (2) stamped “Judge’s Copy” and delivered by
 Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 36 of 46




overnight orrst     class mail directly to Department 2 located at Courtroom 2E, 400

County Center,~Redwood City, California 94063. DO NOT LEAVE THE JUDGE’S

COPY WITH THE CLERK’S OFFICE. PLEASE ADD DEPARTMENT 2 TO YOUR

                                 IN THE CASE AS TOIANY AND ALL PAPERS FILED
E-SERVICE SERVICE LIST
WITH THE COURT. All motions and briefs shall conform with the California Rules of

Court, eSpecially Rule 3.1 1 13, and indicate on the caption page that this matter is

            for all purposes to Department 2. Do not fax copies or correspondence to
assigned

Department 2, as there is no dedicated fax line for the Complex      Civil Department.

       4.         Obtain Hearing Date Pre—filing. As to any'and all motions or other

matters requiring a hearing, the hearingldate shall be obtained directly om     and approved


by Department 2 at (650) 261-5102 (and not with the Civil Clerk’s Ofce        nor the Law &

Motion Department) prior to ling     of the moving papers or other initial lings.

          5.      Proposed Orders. Proposed Orders should be e-led        with the motion or

stipulation to which it relates in conformity with CRC Rule 3.13 12(c). You must also

email an editable version of the Proposed Order in Word format (not PDF) to

complexcivil@sanmateocourt.org so that the judge can modify it prior to signing,         if
                                                                 k




needed.

          6.      Electronic Correspondence to Department 2. Correspondence to

Department 2, such'as discovery letter briefs, requests to take matters off calendar, and

requests for rescheduling, regarding actions assigned to the Complex      Civil Department

shall be submitted electronically, rather than paper, by e-mail addressed to

complexcivil@sanmateocourt.org       All e-correspondence must be sent in at least 12

point type. This email address is for the Complex Civil Litigation Department to receive

correspondence, and is not a venue for back-and-forth communications with the judge.
 Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 37 of 46




Communications to this email address are not part of the ofcial              court les   —
                                                                                             just like a

paper letter, they are not “led”    documents       —   and   will be retained for at least 30 days and

then be subj ect to deletion (destruction) thereafter.

        7.         Mandatory Email Header. All lcommunications to the

complexeivingsanmateocourt.org email address MUST include in the header “subject

line” the Case Number and Name of Case (e.g., CIV 654321 Smith v. Jones).

        8.         Ex Parte Motions.    Presently, due to the Covid 19 Pandemic, no in-

person ex parte appearances are permitted
                                               —-
                                                    until further order of the court — and any ex

parte appearances must be pre-schedule with Department 2 and pre-organized by the

moving party for remote appearance by all involved parties and the Court. Ex parte

applications in this matter shall heard by Department 2, on Tuesdays and Thursday at

2:00 p.m., and the parties must meet the requirements of CRC Rule 3.120 et seq.. With

the consent     of counsel for all parties, telephone conferences on simple interim case

management matters may be scheduled with the Court for a mutually convenient time

and date   —   with the scheduling and logistics of such telephone conferences to be the

responsibility of the requesting party/parties.

        9.         E-Service of Discovery. All discovery methods (C.C.P.             § 2019.010),

including but not limited to notice of deposition, special interrogatories, form

interrogatories, requests for production of documents, and requests for admissions, shall

be served electronically upon counsel for the parties.            All discovery responses by a party

in response to a discovery method by another party shall be served electronically upon

counsel for the parties. Production of documents shall be provided in electronic form,

unless the parties agree otherwise in writing. Ifnot previously established, counsel for

the parties shall meet and confer regarding possible establishment             of a joint electronic

                                                    4
 Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 38 of 46




document depository for the uploading and downloading      of electronic document

productions.

        10.    Informal Discovery Conferences.

               a.       Pursuant to Code   of Civil Procedure Section 2016.080, and the

authority of a complex civil judge under CRC Rule 3.750, no party may move to compel

discovery, or le    any other discovery motion, until the parties have had an Informal

Discovery Conference. Counsel must have exhausted all meet and confer obligations

before the Informal Discovery Conference. To request an Informal Discovery

Conference, counsel should contact the Court by email at

ComplexCivil@sanmateocourt.org, which email must be contemporaneously copied to

counsel for all parties to the action and any self-represented. parties. Pursuant to Code of

Civil Procedure Section 2016.080(c)(2), the time for bringing any motion to compel is

tolled starting on the date a party makes the email request for an Informal Discovery

Conference to the Court.    All requests for Informal Discovery Conference must be made

well prior to the expiration of the statutory time to bring a motion to compel or other

discovery motion.

               b.       Within ve   (5) calendar daysof the initial email request to the

Court for an Informal Discovery Request, the disputing parties shall, jointly or separately,

email correspondence to the Court at ComplexCivil@sanmateocourt.org, and

contemporaneously to all parties, an electronic letter of no more than ve   (5) pages,

without attachments, summarizing the discovery dispute(s).

               c.       The parties involved in the discovery dispute shalllnot le   any

“meet and confer” declarations pursuant to Code of Civil Procedure Sections 2016.040 or
 Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 39 of 46




2016.080(b) prior to the Informal Discovery Conference. The dispute will be addressed

by the e-correspondence method/procedure set forth above.

               d.        The procedures outlined above apply to parties. With regard to

discovery disputes with non-parties, the non-parties may elect to participate in this

procedure, but are not required to do so.

        11.    No Discovery Motion Separate Statement. As to any discovery

motions, the parties are relieved of the statutory obligation under CRC Rule 3.1345, and

thus need not (should not) le    a separate statement — insteadthe subj ect discovery

requests (or deposition questions) and written responses (or deposition answers or

obj ections) must be attached to the supporting declaration on the discovery motion.

        12.    Limit to 35. Given the nature of this complex civil action, the Court

views document production and depositions as the most effective means of discovery for

adjudication. Accordingly, no party may propound more than 35 special interrogatories

total and no party may propound more than 35 requests for admissions (other than as to

the authenticity   of documents) total, without prior court order after demonstration of need

and a showing that other means     of discovery would be less efcient.

        13.    No Appendix of Non-California Authorities. Pursuant to ‘CRC Rule

3.1 1 13(i), the Complex   Civil Department, Dept. 2, does not require any appendix of non-

California authorities, unless specically   stated by'the Court as to a particular motion.

        14..   Case Management Conference. The initial Case Management

Conference set for December 28, 2020 is VACATED. The initial Case Management

Conference is set for Thursday, November 19, 2020 at 3:30 p.m. in Department 2 of

this Court, located at Courtroom 2E, 400 County Center, Redwood City, California.

Counsel for all parties shall meet and confer on all matters set forth in California Rules of
 Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 40 of 46




Court Rule 3.750 and Rule 3.724(8).    All appearances shall be remote only, using
CourtCall.

        15.    In anticipation of the Case Management Conference, counsel for the

parties should be prepared to diseuss at the hearing and le   written case management

conference statements (in prose and details, not using the standardized Judicial

Council form) with a courtesy copy delivered directly to Department 2 on or before

November 12, 2020, as to the following:

       a.      Status of Pleadings and Service of Process;

       b.      Status of Discovery, including the initial production of documents by all

                        parties;

               Status   of Settlement or Mediation;

               Conclusions reached aer     meet and confer on all matters set forth in   CRC

                        Rule 3.750 and Rule 3.724(8);

               Any anticipated motions and proposed brieng      schedule;

               Setting of next CMC date; and

               Any other matters for which the parties seek Court‘ruling or scheduling.

       16.     Discovery is not stayed.

       17.     PLAINTIFF SHALL PROMPTLY SERVE THIS CMC ORDER #1
UPON ALL DEFENDANTS OR UPON IGVOWN COUNSEL FOR DEFENDANTS,

and promptly file proof of service.

DATED:         September 22, 2020

                                              HON. MARIE s. WEINER
                                              JUDGE 0F THE SUPERIOR COURT
 Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 41 of 46




                                         SERVICE LIST
                       Doe   v.   YouTube, Class Action No. 20CIV04023
                                       As of September 2020

Attorneys for Plainti‘s:

JOSEPH SAVERI
STEVEN WILLIAMS
KEVIN RAYHILL
KATE MALONE
KLYE QUACKENBUSH
JOSEPH SAVERI LAW FIRM INC.
601 CaliforniaStreet, Suite 1000
San Francisco, CA 94108
(415) 500-6800
1'saveri(@saverilawrm.com
swilliams@saverilawrm.com
krayhilngsavelawrmeom
kmalone@saverilawrm.com
kguackenbush@saverilawrm.com
      Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 42 of 46


                                                                         F  I LE
                                                                       SAN MATEO
                                            _   ‘             _                          COUNTY
                              AFFIDAVIT OF MAILING                             SEP 2 3 2020
CASE NUMBER: 20CIV4023                              ,
                                                                                 0f ’1
                                                                                            n'orcoun
       ‘
                                                                       Byc'e'k
                                                                                                 7
JANE DOE vs. YOUTUBE, INC.                                                               CLERK


DOCUMENT: CASE MANAGEMENT ORDER #1

I declare, under penalty of perjury, that on the following date I deposited in the United
State Post Ofce Mail Box at Redwood City, California a true copy of the foregoing
document, enclosed1n an envelope, with the proper and necessary postage prepaid
thereon, and addressed to the following.

JOSEPH SAVERI
STEVEN WILLIAMS
KEVIN RAYHILL
KATE MALONE
KYLE 'QUACKENBUSH              A




JOSEPH SAVERI LAW FIRM INC.
601 California Street, Suite 1000
                             '
San Francisco,   CA 94108

Executed on: September 23, 2020
at‘Redwood City, California

NEIL TANIGUCHI
CLERK 0F THE SUPERIOR coURT

By
     WWW?!
‘Terri MaragoulasU
 Deputy Clerk     .
            Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 43 of 46



Attorney or Party without Attorney (Name/Address)                           FOR COURT USE ONLY
Steven N. Williams (SBN: 175489)
JOSEPH SAVERI LAW FIRM, INC.
601 California Street, Suite 1000, San Francisco, CA 94108
Telephone: (415) 500-6800
State Bar No.: 175489
                                                                                  9/21/2020
Attorney for: Plaintiff
SUPERIOR COURT OF CALIFORNIA
COUNTY OF SAN MATEO
400 COUNTY CENTER
REDWOOD CITY, CA 94063
Plaintiff
            Jane Doe
Defendant
            YouTube, Inc.
                                                                                  Case Number
               Certificate Re Complex Case Designation                      20-CIV-04023



 This certificate must be completed and filed with your Civil Case Cover Sheet if
     you have checked a Complex Case designation or Counter-Designation

    1.        In the attached Civil Case Cover Sheet, this case is being designated or counter-designated
              as a complex case [or as not a complex case] because at least one or more of the following
              boxes has been checked:

                  x    Box 1 – Case type that is best described as being [or not being] provisionally
                       complex civil litigation (i.e., antitrust or trade regulation claims, construction
                       defect claims involving many parties or structures, securities claims or investment
                       losses involving many parties, environmental or toxic tort claims involving many
                       parties, claims involving mass torts, or insurance coverage claims arising out of
                       any of the foregoing claims).
                       Box 2 – Complex [or not complex] due to factors requiring exceptional judicial
                       management
                  x    Box 5 – Is [or is not] a class action suit.


    2.        This case is being so designated based upon the following supporting information
              [including, without limitation, a brief description of the following factors as they pertain to
              this particular case: (1) management of a large number of separately represented parties;
              (2) complexity of anticipated factual and/or legal issues; (3) numerous pretrial motions
              that will be time-consuming to resolve; (4) management of a large number of witnesses or
              a substantial amount of documentary evidence; (5) coordination with related actions




CV-59 [Rev. 1/06]                                                               www.sanmateocourt.org
         Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 44 of 46



            pending in one or more courts in other counties, states or countries or in a federal court;
            (6) whether or not certification of a putative class action will in fact be pursued; and (7)
            substantial post-judgment judicial supervision]:
             This is a complex class action litigation involving thousands of putative class members,

             numerous witnesses, substantial amount of documentary evidence, and anticipated

             extensive motion practice.




                                      (attach additional pages if necessary)


3.      Based on the above-stated supporting information, there is a reasonable basis for the complex
        case designation or counter-designation [or noncomplex case counter-designation] being made
        in the attached Civil Case Cover Sheet.



                                                   *****


I, the undersigned counsel or self-represented party, hereby certify that the above is true and correct
and that I make this certification subject to the applicable provisions of California Code of Civil
Procedure, Section 128.7 and/or California Rules of Professional Conduct, Rule 5-200 (B) and San
Mateo County Superior Court Local Rules, Local Rule 2.30.



        09/ 21/2020
Dated: ____    _____________


________________________________
  Steven N. Williams                            ______________________________________
[Type or Print Name]                            [Signature of Party or Attorney For Party]




CV-59 [Rev. 1/06]                                                                www.sanmateocourt.org
                       Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 45 of 46


                                  _   SUPERIOR COURT 0F SAN MATEO COUNTY                           FOR COURT USE ONLY

                                      400 County Center, Redwood City, CA 94063
                                              WWW.SanmatEOCOUl't.Org
                                                                                                            I L ECOUNTY
                                                                                                          FMATEO   D
                                                                                                    SAN
        PLAINTIFF' JANE DOE, INDIVIDUALLY AND 0N BEHALF 0F ALL OTHER                                      I
                                                                                                              SEP 2 2 2020
        SIMILARLY SITUATED
                                                      l
                                                                                                                     uperiorCourt
                                                                                                        Clerk&the
                                                                                                                I

                                                                                                                         \ ‘
        DEFENDANT: Y0UTUBE,INC,
                                                .




                                                                         l
                                                                                                   By          nEQHTVCLERK
           NOTICE OF ASSIGNMENT FOR ALL PURPOSES, DESIGNATION AS
                                                                                                   CASE NUMBER_
         COMPLEX CASE, SETTING OF CASE MANAGEMENT CONFERENCE AND
                                                                                                    20‘_CIV_04023.
                              COMPLEX FEES DUE


    This case has been filed by Plaintiff(s) as a putative class action. By Standing Order 18-148 of the Presiding Judge,
    pursuant to California Rules of Court 3.400 and 3.403, this action is automatically deemed a ”complex case" and
    assigned for all purposes to the Court’s Complex Civil Litigation Judge, the Honorable Marie S. Weiner, Department 2,
    located at 400 County Center, Courtroom 2E, Redwood City, California 94063, (650) 261—5102.


.
    The parties or their attorneys of record must appear for a Case                   ConferenceIn Department 2 on
                                                                    Management
    12l28l2020 at 9: 00 a. m.

    Pursuant to Government Code Section 70616(a), the complex case fee and the rst appearance fee must be paid at
    the time of lingof the first paper in this complex case (Govt.C. 70616(b) and (d)).

    Plaintiff(s) pay a single complex case fee of $1,000 on behalf of all plaintiffs, whether filing separately orjointly.

    Defendant(s) pay a complex case fee of$1, 000 each on behalf of eaCh defendant, intervenor, respondent, or adverse
    party, whether ling separately            at the time that party files its first paper in this case, not to exceed $18, 000
    total.
                                   orjointly,


    PLAINTIFF(S) IS/ARE REQUIRED TO SERVE A COPYOF THIS NOTICE ON ALL OTHER PARTIES TO THIS ACTION OR                         r




    PROCEEDING, and promptly file proof of service.

    Date: 9/22/2020           I
                                                                Neal lTaniguchi, Court Executive Ofcer/Clerk



                                                    CLERK’S CERTIFICATE 0F SERVICE
    I
     hereby certify that am the clerk of this Court, not a party to this cause; that served a copy of this notice on the
                          |                                                                    I


    below date, by personally delivering a copy of this Notice to the Plaintiff or designee at '400 County Center, Redwood          '




    City, California.

    vDatez9/22/2020                                            By:       (   2I   3g...   \a
                                                                     Anthony Berini, Courtroom Clerk
                Case 3:20-cv-07493-SK Document 1-1 Filed 10/24/20 Page 46 of 46

Mailing List:

STEVEN N WILLIAMS
COTCHETT PITRE & MCCARTHY LLP
840 MALCOLM RD STE 200
BURLINGAME CA 94010
